Title: From John Adams to William Cranch, 18 December 1794
From: Adams, John
To: Cranch, William



Dear Sir
Philadelphia Decr 18. 1794

Mr Robert Denison an English Gentleman from Nottingham in England proposes to visit the City of Washington. If you can shew him the City, or any other Attentions you will oblige me. He belongs to a wealthy and worthy Family of Dissenters, who have it in contemplation to fly from Persecution He is recommended to be by one of the most benevolent Men in England. I am, my / Dear Sir Sincerely yours

John Adams